WALTHALD, Justice,
Appellant brought this suit against appel-lee to recover a sum of money alleged to be an unpaid balance "due upon a contract for the purchase of ari oil and gas lease in a block of land in Rusk county, Tex.
The issues were tried before the court without a jury. The court made and filed findings of fact and conclusions of law, found in the record. The issues of fact found were all in favor of appellee, upon which the court entered judgment. Appellant perfected an appeal from the judgment, but has filed no brief.
We have found no fundamental error. The case is affirmed.